DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-11 and 16-20 are pending in the application.  Claims 12-15 have been cancelled.  Claims 17-20 are withdrawn from consideration due to Applicant’s elections.
	
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0297103 A1) in view of Schweier et al. (DE 43 17 654 A1, see the previously attached machine translation).  

Regarding claims 1-4 and 16, Lee teaches a polymer composition for a three-dimensional printer, wherein the polymer composition includes a polymer matrix containing an olefin block copolymer (OBC), and wherein the polymer matrix has a melt index (190° C., 2.16 kg) of 1 to 30 g/10 min (Abstract and [0023]).  Lee teaches that the term "olefin block copolymer" generally refers to a block copolymer of polymers including ethylene or propylene and an α-olefin having two or more carbon atoms ([0016]).  Lee teaches that preferably, ethylene or propylene makes up the largest mole fraction of the polymer, and the substantial remainder of the polymer includes one or more other comonomers ([0017]).  Lee also teaches that, in addition to the olefin block copolymer, the composition may further include one or more a propylene copolymer as claimed), and that the contents of the olefin and α-olefin in the OBC are the same as those in an olefin random copolymer (ORC) ([0026] and [0030]; also [0019]).  Lee also teaches that the final composition may have an MI (190° C., 2.16 kg) of 1 to 30 g/10 min, preferably 1 to 20 g/10 min, more preferably 1 to 10 g/10 min ([0034]).

Lee teaches wherein filaments for a three-dimensional printer are provided that are produced by extrusion of the composition ([0007]).  Lee also teaches that a method for manufacturing a solid article by three-dimensional printing is provided which includes supplying the filaments for a three-dimensional printer to a printing head, ejecting a hot melt of the filaments from the printing head, solidifying the melt to form a printing layer, and repeating the above procedure to stack the printing layers ([0009]; also see [0012]).  

Lee does not explicitly disclose wherein the propylene terpolymer has a xylene solubles content, measured at 25°C, from 3 to 30 wt. %, based upon the weight of the propylene terpolymer.  In addition, in the event that Lee is found not to explicitly disclose the MFR of the propylene terpolymer, Schweier is relied upon as applied below. 

However, Schweier et al. (“Schweier”) teaches random copolymers of propylene with 0.1 to 20 wt.-% C₂-C₁₀-alk-1-ene, a melting point below 155 °C, xylene-soluble proportions less than 15% by weight and a melt flow index of 0.1 to 100 g/10 min, at 230 °C and under a weight of 2.16 kg (see first paragraph or claim 1).  Schweier teaches the invention further relates to processes for producing the random copolymers, their use for fibers, foils and moldings (second paragraph or claims 12-13).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the olefin random copolymers in the polymer st page, top of 10th page, and the Examples).

Regarding claims 5-6 and 11, Schweier teaches examples wherein a mixture of propylene, ethylene and 1-butene are polymerized and the ratio of the partial pressures between propylene, ethylene and 1-butene is 25: 1: 0.65. (Example 5).

Regarding claims 7-10, Lee teaches a filament diameter of 1.75 mm ([0013] and [0036]).



Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 

Contentions: Applicant contends that the cited art has not provided any indication as to what experimental parameters are important or what experimental parameters should be modified in order to achieve the desired xylene soluble content, and that there is no teaching, suggestion or motivation as to "how" the parameters should be modified in order to achieve the claimed xylene soluble content.  Applicant also contends that what the Examiner characterizes as "obvious" is merely a target that has been created through hindsight, impermissible hindsight, and that without more, the skilled artisan would be left to blindly experiment with the hopes of achieving the claimed xylene soluble content.
Regarding these contentions, the examiner notes that Schweier is directed specifically to random copolymers of propylene that have a surprisingly significantly reduced melting point and 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789